849 F.2d 605Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John A. LEONARD, Plaintiff-Appellant,v.Edward MURRAY;  James E. Johnson, Defendants-Appellees.
No. 88-6011.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1988.Decided:  June 8, 1988.

John A. Leonard, appellant pro se.
Richard Francis Gorman, III (Office of the Attorney General), for appellees.
Before K.K. HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
John A. Leonard seeks to appeal the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Leonard v. Murray, C/A No. 87-50-L (W.D.Va. Feb. 22, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.